FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2022

                                     No. 04-22-00217-CV

       IN THE INTEREST OF Z.R.F.M., Z.T.P., Z.R.N.R., AND Z.J.A.P., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00613
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER

       Appellant’s brief was due on May 11, 2022. See TEX. R. APP. P. 38.6(a). After the due
date, Appellant moved for a twenty-day extension of time to file the brief.
       Appellant’s motion is granted; the brief is due on May 31, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court